GAUDIN, Judge.
Alvin Morris was convicted of theft and sentenced to 18 months in parish prison, suspended, and placed on active probation for 18 months.
On appeal, Morris’ counsel filed an An-ders 1 brief stating that he has not found anything to support a successful appeal. We affirm Morris’ conviction and sentence.
We have examined this record carefully. Morris received a fair trial and received probation instead of a jail sentence. There are two errors patent. The trial judge, when sentencing Morris, did not give him credit for time served. Also, Morris was not advised of the three-year time limit for filing for post-conviction relief.
The fact that Morris was not given credit for time served will only become relevant should his probation be revoked; accordingly, we will not comment further on this except to note the error.
We do believe however, that Morris should be advised of LSA-C.Cr.P. art. 930.8C. We remand for this purpose and for the trial judge to place written proof in the record that Morris received such notice. The three-year period for filing for post-conviction relief shall not be extended in event Morris cannot be located.
AFFIRMED; REMANDED WITH INSTRUCTIONS

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).